Citation Nr: 1128426	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-09 612	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to January 15, 2009 and in excess of 30 percent from January 15, 2009 for residuals of a posterior fusion of the cervical spine at C3-C6.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.

In a December 2006 decision, the Board granted service connection for a cervical spine disability manifested by surgical residuals of disc disease.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision implementing the Board's December 2006 decision, in which the RO awarded service connection for residuals of a posterior fusion of the cervical spine at C3-C6 and assigned an initial 20 percent rating, effective July 12, 2002.  The Veteran perfected an appeal challenging the initial 20 percent rating assigned for this disability.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript is associated with the record.

Subsequently, in a February 2009 rating decision, the RO, in pertinent part, granted service connection for radicular pain, radiculopathy of the right (major) upper extremity (claimed as neurological damage to upper extremities) and assigned an initial 10 percent rating, effective March 24, 2008.  The Veteran did not file an appeal to this rating decision; therefore, this issue is not in appellate status.  

This issue was previously remanded by the Board in March 2010 for further development.  

By a May 2011 rating decision, the RO awarded an initial disability rating of 30 percent for residuals of a posterior fusion of the cervical spine at C3-C6, effective January 15, 2009.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1970 to December 1974.

2.	On June 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he was satisfied with the 30 percent disability rating assigned and thus, a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, submitted a statement in June 2011, claiming that he was satisfied with the 30 percent disability rating assigned for his neck condition and thus, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


